This case presents error from the county court of Pawnee county. October 8, 1909, the said court rendered a joint judgment against the Arkansas Valley   Western Railway Company, the Arkansas Valley Townsite Company, H. C. Hanna, and Clark Seton, who were held liable upon a nonnegotiable promissory note. From an order of the court denying a motion of Clark Seton, one of the joint judgment debtors, to set aside the judgment entered, appeal has been lodged in this court.
The defendant in error now moves to dismiss the cause upon the ground of nonjoinder of proper parties. The record shows that the motion which was denied was filed on behalf of defendant, Clark Seton, and time to make and serve case was granted to him alone, and the case-made was served upon the defendant in error, Frank Hudson, only, and that the time and *Page 821 
place of settling and signing the case-made was not served upon nor waived by any of the other defendants. Hence it follows from the uniform holding of this court in a large number of cases that the motion to dismiss must be sustained. SeeBullen v. Hudson et al., ante, 124 P. 1; Saunders et al. v.Mullen et al., ante, 119 P. 963, and cases therein cited.
All the Justices concur.